DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the elements of claim 78 must be shown or the feature(s) canceled from the claim(s).  Fig. 9 could may depict a connector as disclosed in [0139] however the drawings do not show a connector connected to a portion of the first electrically conductive layer and unconnected to the rest of the insertion arrangement. Additionally, the drawings do not show the portion of the first electrically conductive layer that is connected to the electrical connector [proximal end] being externally uncovered by the insulating layer and the second electrically conductive layer. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 70 objected to because of the following informalities:  Claim 70 is missing a punctuation mark to end the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 78 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 78 recites “an electrical connector that is permanently connected to an outer surface of a portion of the first electrically conductive layer that (i) faces away from the lumen, and (ii) is externally uncovered by the insulating layer and the second electrically conductive layer, wherein the electrical connector (i) has a terminal end, and (ii) is unconnected to the rest of the insertion arrangement” which is not supported by the specification as originally filed. However, the specification does not disclose an electrical connector that is permanently connected to an outer surface of a portion of the first electrically conductive layer and is unconnected to the rest of the insertion arrangement.  Paragraph [0139] discloses an electrical connection between the electrodes of the needle an external instrument, paragraph [0147] discloses “Electrical connections can be made to connect the electrodes to the electronics that can sense and interpret the electrical impedance”, and paragraph [0176] discloses “a connector that can provide an electrical contact with both the outer electrical coating and the hypodermic needle tubing of the exemplary insertion device/apparatus 2160”.  However, these paragraphs along with the remainder of the specification do not disclose the claimed configuration.  Additionally,  the specification does not disclose the portion of the first electrically conductive layer that is connected to the electrical connector [proximal end] being externally uncovered by the insulating layer and the second electrically conductive layer.  Therefore, one of ordinary skill in the art would understand that the inventors did not have possession of the entire scope of the claimed invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 70 and 74-76 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 70 recites the limitation “when the intradermal region of the at least one tissue has been reached”.  However, an intradermal region has not been previously defined in claim 70 or independent claim 57 therefore there is insufficient antecedent basis for this limitation in the claim.  For examination purposes the claim will be interpreted as “when an intradermal region of the at least one tissue has been reached”.  It is suggested by the examiner to amend the claim in the form that it has been interpreted by the examiner or amend the claim to be dependent on claim 67.
Regarding claim 74, claim 74 recites “based on the determination of the impedance, providing at least one current to at least one of the first electrically conductive layer or the second electrically conductive layer so as to generate an energy field detectable by signals detectors which transmit location information regarding the at least one portion of the insertion apparatus to a computer hardware arrangement”.  It is unclear how the step of providing current to generate a detectable energy field detectable by signals detectors is based on the determination of the impedance.  Paragraphs [0111] – [0112] discuss the method of locating the tip of the insertion device by providing current to the electrodes and detecting the energy field using antennas or electrodes on the body.  Para [0112] discloses “This can be done by using, e.g., static current, alternating current and/or another energy or radiation which can include the determination of impedance at the tip…In addition, and/or alternatively, these exemplary electrodes 140′, 145′, 150′ placed at different locations on the body can be used to measure the magnitude of the current which can decrease as a function of distance and resistance/impedance”.  Therefore, the detected signals may be influenced by the impedance however it is unclear how the current provided/generated energy field is based on the determination of the impedance.  For examination purposes it is interpreted the location determination includes being based on the impedance measurement.
Dependent claims are also rejected due to their dependency.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 57-65, 68-69, 71-73, and 77 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Paassilta (US20100286507).
	Regarding Claim 57, Paassilta discloses a method for releasing a substance into a subject based on a determination of information regarding at least one tissue of the subject using an insertion arrangement ([0046] – “When the arrangement 1 informs that the distal tip 3 of the needle has reached the desired position in the tissue, the operator injects a necessary amount of the anesthetic”), comprising: 
(a) introducing and moving the insertion arrangement into at least one target site of the subject to reach the at least one tissue ([0091] – “inserting a needle from the surface of the skin or mucosa into the tissue”) , wherein the insertion arrangement is configured to (i) transmit a first electrical signal using a first electrically conductive layer thereof that at least partially surrounds a lumen of the insertion arrangement (needle frame 15 or electrode 16, as shown in Fig.4 each surrounds the lumen, [0076] – “The needle 2 has two electrodes arranged thereto. A first electrode 16 is the frame 15 of the needle, which is made of a suitable electrically conductive material”, [0037] – “the electrodes take care of both supplying the measurement current and measuring the impedance”), and (ii) receives a second electrical signal using a second electrically conductive layer of the insertion arrangement that at least partially surrounds the first electrically conductive layer  (electrode 18, as shown in Fig.4 electrode 18 surrounds the electrode 16 [first electrically conductive layer], [0076] – “The second electrode 18 is made of an electrically conductive material layer”, [0037] – “the electrodes take care of both supplying the measurement current and measuring the impedance”); 
(b) determining an impedance based on the first and second electrical signals so as to obtain the information regarding the at least one tissue or the orifice of the at least one tissue of the subject ([0040] – “The processing unit 5 supplies measurement results obtained on the basis of the measurement results from the bioimpedance measurements and the pressure sensor 13 to the detection means 10”, [0044] – “In addition to the detection means 10, the arrangement 1 may comprise a signaling device 12. This may produce a visible and/or audible signal when the distal tip 3 of the needle reaches a tissue of a specific type”); and
(c) determining if a desired region of the at least one tissue has been reached by at least one portion of the insertion arrangement, and if so, releasing the substance into or near at least one area of the desired region ([0046] – “When the arrangement 1 informs that the distal tip 3 of the needle has reached the desired position in the tissue, the operator injects a necessary amount of the anesthetic by pushing the piston of the syringe”).
Regarding Claim 58, Paassilta further discloses wherein procedure (b) is performed by a controller ([0096] – “The position of the needle is changed by means of a control unit controlling the power members 37 and 38. The control unit…is capable of collecting the necessary information…from the information obtained through the electrodes of the needle.”, [0037] – “the electrodes take care of…measuring the impedance”, [0009] – “detect the progress of the distal tip of the needle in the tissue on a real-time basis from the bioimpedance measured from the tissues”, therefore the controller determines the impedance to position of the needle).
Regarding Claim 59, Paassilta further discloses wherein the determination of procedure (c) is performed by a processor in real time and continuously (Para [0040] – “The processing unit 5 supplies measurement results obtained on the basis of the measurement results from the bioimpedance measurements and the pressure sensor 13 to the detection means 10… The detection means 10 may also be a device producing a sound signal and indicating for example by changes in the frequency and/or volume of the sound that the needle is approaching its target”, [0041] discloses detection means providing information on a continuous real-time basis).
Regarding Claim 60, Paassilta further discloses wherein the insertion arrangement is a syringe ([0030] – “The needle 2 has been arranged as a part of a syringe 9”).
Regarding Claim 61, Paassilta further discloses wherein the syringe contains the substance ([0030] – “a syringe 9, which comprises not only the needle but also a container, in a manner known per se, into which the substance to be injected is arranged”).
Regarding Claim 62, Paassilta further discloses wherein the substance is a pharmacological agent ([0055] – “the arrangement is used for administering drugs”).
Regarding Claim 63, Paassilta further discloses wherein the pharmacological agent is at least one of a drug, a therapeutic, a cellular material, one or more cells, a genetic material, one or more stem cells or an immunotherapy agent ([0055] – “the arrangement is used for administering drugs”, [0062] – “The system is also applicable to stem cell treatments”).
Regarding Claim 64, Paassilta further discloses wherein the substance is a filler ([0066] discloses that the arrangement may be used to inject hyaluronic acid subcutaneously for smoothing out wrinkles).
Regarding Claim 65, Paassilta further discloses wherein the desired region is the subcutis ([0064] – “the needle 2 belonging to the arrangement may be guided to automatically find its way to an area containing fat tissue”).
Regarding Claim 68, Paassilta further discloses wherein the desired region is a tumor ([0055] – “administering a colorant or radionuclides to a malignant tumour”).
Regarding Claim 69, Paassilta further discloses wherein the desired region is a joint ([0054] – “it is possible to examine the degree of inflammation or recovery of a muscle or joint tissue”).
Regarding Claim 71, Paassilta further discloses further comprising isolating the first electrically conductive layer from the second electrically conductive layer using at least one insulating layer (Fig. 4 first insulation layer 17).
Regarding Claim 72, Paassilta further discloses wherein the release of the substance is performed via the lumen ([0030] – “a piston for forcing the substance to be injected through the needle 2 into the organ system”, [0079] – “The frame 15 of the needle of FIG. 4 has a longitudinal channel 20”, para [0080] – [0082] disclose coatings on the frame to produce the layers of Fig.4 therefore the substance would be injected through the longitudinal channel of the needle).
Regarding Claim 73, Paassilta further discloses further comprising obtaining a biopsy sample from the subject through the lumen ([0056] – “An arrangement of the invention may also be applied to biopsies”, [0079] – “The frame 15 of the needle of FIG. 4 has a longitudinal channel 20”, para [0080] – [0082] disclose coatings on the frame to produce the layers of Fig.4 therefore the biopsy would be obtained through the longitudinal channel of the needle).
Regarding Claim 77, Paassilta further discloses wherein the insertion arrangement includes an insulating layer which at least partially surrounds the first electrically conductive layer (Fig. 4 first insulation layer 17).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 66-67, and 70 are rejected under 35 U.S.C. 103 as being unpatentable over Paassilta (US20100286507) as applied to claim 57 above, and further in view of Oh (US20160331290).
Regarding Claim 66, Paassilta discloses all the elements of the claimed invention as cited in claim 57.
Conversely Paassilta does not teach wherein the desired region is the dermis.
However, Oh discloses wherein the desired region is the dermis ([0079] – “the biosensor 100 according to the present embodiment may be used to detect a target material from the skin of the subject 10, and in particular, a target material included in the dermis”).
Oh is an analogous arts considering it is in the field of bioimpedance measurements.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Paassilta to incorporate the desired region of the dermis of Oh to achieve the same results. One would have motivation to combine because it would allow one to have safer, more precise procedures within the dermis region.
Regarding Claim 67, Paassilta discloses all the elements of the claimed invention as cited in claim 57.
Conversely Paassilta does not teach wherein the desired region is an intradermal region.
However, Oh discloses wherein the desired region is an intradermal region ([0079] – “the biosensor 100 according to the present embodiment may be used to detect a target material from the skin of the subject 10, and in particular, a target material included in the dermis”, intradermal is in the dermis).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Paassilta to incorporate the desired region of the intradermal region of Oh to achieve the same results. One would have motivation to combine because it would allow one to have safer, more precise procedures within the dermis region.
Regarding Claim 70, Paassilta discloses all the elements of the claimed invention as cited in claim 57.
Paassilta further discloses wherein the determination in procedure (c) includes providing at least one of a visual indication, a sensory indication or an audio indication when the region of the at least one tissue has been reached by the at least one portion of the insertion arrangement ([0044] – “This may produce a visible and/or audible signal when the distal tip 3 of the needle reaches a tissue of a specific type.”).
Conversely Paassilta does not teach the region being an intradermal region.
However, Oh discloses the region being an intradermal region ([0079] – “the biosensor 100 according to the present embodiment may be used to detect a target material from the skin of the subject 10, and in particular, a target material included in the dermis”, intradermal is in the dermis, Oh also disclose impedance electrodes measuring the impedance at different depths [0143]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Paassilta to incorporate the intradermal region of Oh to achieve the same results. One would have motivation to combine because it would allow one to have safer, more precise procedures within the dermis region.
Claims 74-76 are rejected under 35 U.S.C. 103 as being unpatentable over Paassilta (US20100286507) as applied to claim 57 above, and further in view of Foster (US20170254636).
Regarding Claim 74, Paassilta discloses all the elements of the claimed invention as cited in claim 57.
Paassilta discloses location information based on the determination of the impedance ([0041] – “The detection means 10 informs the position of the needle in the patient's organs system preferably on a continuous real-time basis from the moment when the distal tip 3 of the needle is inserted into the patient's skin or mucosa. The measurement results provided by the detection means 10 may be direct measurement results, for example, i.e. bioimpedance values”)
Conversely Paassilta does not teach providing at least one current to at least one of the first electrically conductive layer or the second electrically conductive layer so as to generate an energy field detectable by signals detectors which transmit location information regarding the at least one portion of the insertion apparatus to a computer hardware arrangement.
However providing at least one current to at least one of the first electrically conductive layer or the second electrically conductive layer so as to generate an energy field detectable by signals detectors which transmit location information regarding the at least one portion of the insertion apparatus to a computer hardware arrangement (Abstract – a light is emitted from the tip of the tool which is detected by two cameras to determine the three dimensional position of the tip of the tool, [0013] – “a processing unit configured to determine a three-dimensional position of the tip of the testing tool based at least on locations of the centroids of emitted light detected in the fields of view of the first and second cameras”, therefore the processor receives data from the camera, [0032] – “The processing unit can communicate with the output device 140”, [0045] – “track multiple locations of the tip of the testing tool over time. This data can be used to animate the trajectory of the injection on the output device”).
Foster is an analogous arts considering it is in the field of degerming the position of an insertion device.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Paassilta to incorporate the location information of Foster to achieve the same results. One would have motivation to combine because the method of determining a location of a tip of an injection tool provides location information in three dimensions opposed to the tissue identification provided by impedance measurements of Paassilta.
Regarding Claim 75, Paassilta and Foster disclose all the elements of the claimed invention as cited in claims 57 and 74.
Conversely Paassilta does not teach determining a three-dimensional location of the at least one portion of the insertion apparatus at or in a body of the subject based on the location information.
However Foster discloses determining a three-dimensional location of the at least one portion of the insertion apparatus at or in a body of the subject based on the location information (Abstract – “A system for determining a three-dimensional position of a tip of a testing tool”, although the cameras are placed within the anatomical model one with ordinary skill in the art would recognize certain light intensities can be transmitted through different portions of the body to be detected by external cameras).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Paassilta to incorporate the location information of Foster to achieve the same results. One would have motivation to combine because the method of determining a location of a tip of an injection tool provides location information in three dimensions opposed to the tissue identification provided by impedance measurements of Paassilta.
Regarding Claim 76, Paassilta and Foster disclose all the elements of the claimed invention as cited in claims 57 and 74.
Paassilta further discloses further comprising generating an image on a display of the at least one portion of the insertion apparatus at or in a body of the subject based on the location information ([0041] – “Most preferably the detection means 10 is a display that enables to display a modelled image (a cross-section on a suitable plane) of the patient's anatomy and the real-time movement of the needle 2, or at least the distal tip 3 of the needle, in the modelled organ system of the patient”).
Conversely Paassilta does not teach display of the at least one portion of the insertion apparatus at or in a body of the subject in a three- dimensional space,
However, Foster discloses display of the at least one portion of the insertion apparatus at or in a body of the subject in a three- dimensional space ([0040] – “The location may be provided as an image and/or animation of the tip of the testing tool 110 passing through the training model 100”, the location is a 3-D location as disclosed in [0040] therefore to provide the location with an image it is interpreted the image is a 3D image/animation),
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Paassilta to incorporate the location information of Foster to achieve the same results. One would have motivation to combine because the method of determining a location of a tip of an injection tool provides location information in three dimensions opposed to the tissue identification provided by impedance measurements of Paassilta.
Claim 78 is rejected under 35 U.S.C. 103 as being unpatentable over Paassilta (US20100286507) as applied to claim 77 above, and further in view of Bloom (US4566183) and Kronström (WO2018015782).
Regarding Claim 78, Paassilta discloses all the elements of the claimed invention as cited in claims 57 and 77.
Paassilta further discloses further comprising providing the first electrical signal from an external source ([0039] – “The measurement circuit further includes a voltage or power source 8 connected to the measurement circuit and supplying alternating voltage or alternating current to the measurement circuit and further to appropriate electrodes 6”, fig. 1 shows power source 8 external from the insertion device (syringe 9, needle 2))…the first electrically conductive layer that (i) faces away from the lumen (fig. 4 first electrically conductive layer 16 faces away from lumen 20), and (ii) is externally uncovered by an the insulating layer and the second electrically conductive layer (fig. 4 shows first electrically conductive layer 16 externally uncovered by an the insulating layer and the second electrically conductive layer on the proximal end).
Conversely Paassilta does not teach providing the first electrical signal from an external source via an electrical connector that is permanently connected to an outer surface of a portion of the first electrically conductive layer…wherein the electrical connector (i) has a terminal end, and (ii) is unconnected to the rest of the insertion arrangement.
However, Bloom discloses providing the first electrical signal from an external source via an electrical connector that is permanently connected to an outer surface of a portion of the first electrically conductive layer (col. 4 lines 13-16 – “The electrodes 12 and 14 may be joined to leads as shown in FIG. 1. Joining means 18 connects electrode 14 to an electrical lead 20, and a joining means 22 connects electrode 12 to another electrical lead 24”, it can be interpreted the electrical leads are used to provide an electrical signal to the electrodes).
Bloom is an analogous arts considering it is in the field of insertion devices with multiple electrically conductive layers.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Paassilta to incorporate the connector of Bloom to achieve the same results. One would have motivation to combine because the insertion device of Paassilta requires a connection however it doesn’t disclose how the connection is made therefore the connector of Bloom would be a simple substitution with predictable results of providing a connection means between the power source and electrodes of Paassilta.
Conversely Paassilta and Bloom do not teach wherein the electrical connector (i) has a terminal end, and (ii) is unconnected to the rest of the insertion arrangement.
However, Kronström discloses wherein the electrical connector (i) has a terminal end, and (ii) is unconnected to the rest of the insertion arrangement (Fig. 2, Pg. 12 par. 4 – “If there is only one needle electrode, it can be either the wire electrode, or the shell of the inner needle 1”, therefore the connector of fig. 4 would only be connected to one electrode such as the wire electrode 4).
Kronström is an analogous arts considering it is in the field of insertion devices for measuring bioimpedance.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Paassilta to incorporate the connector of Kronström to achieve the same results. One would have motivation to combine because this would allow the received signal from the second electrically conductive layer to be connected separately to a processing unit to process the received signals.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE C LANGHALS whose telephone number is (571)272-6258. The examiner can normally be reached Mon.-Thurs. alternate Fridays 8:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)-272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.C.L./               Examiner, Art Unit 3793                                                                                                                                                                                         

/JASON M IP/               Primary Examiner, Art Unit 3793